                             Case 2:20-cv-08223-VBF-PVC Document 34 Filed 03/10/21 Page 1 of 2 Page ID #:363



                                       1   CRAIG J. MARIAM (SBN: 225280)
                                           cmariam@grsm.com
                                       2   DINESH JOSHI (SBN: 303275)
                                           djoshi@grsm.com
                                       3   GORDON REES SCULLY MANSUKHANI, LLP
                                           633 West Fifth Street, 52nd Floor
                                       4   Los Angeles, CA 90071
                                           Telephone: (213) 576-5000
                                       5   Facsimile: (877) 306-0043
                                       6   Attorneys for Defendants
                                           TRI-VIN IMPORTS, INC.
                                       7   and BRACUS IMPORTS LLC
                                       8
                                                                UNITED STATES DISTRICT COURT
                                       9
                                                              CENTRAL DISTRICT OF CALIFORNIA
                                      10
                                      11
Gordon Rees Scully Mansukhani, LLP




                                           VAMPIRE FAMILY BRANDS, LLC                  Case No. 2:20-cv-08223-VBF-PVC
  633 West Fifth Street, 52nd Floor




                                      12                                               Honorable Valerie B. Fairbank
                                                                    Plaintiff,
      Los Angeles, CA 90071




                                      13                                               NOTICE OF MOTION AND
                                                 vs.                                   MOTION TO DISMISS FOR
                                      14                                               FAILURE TO STATE A CLAIM
                                           S.C. CRAMELE RECAS, S.A., TRI-              OR, ALTERNATIVELY, FOR
                                      15   VIN IMPORTS, INC., BRACUS                   FAILURE TO JOIN AN
                                           IMPORTS LLC and DOES 1 - 20                 INDISPENSABLE PARTY
                                      16                                               [FED. R. CIV. P. 12(b)(6)-(7), 19]
                                                                    Defendants.
                                      17
                                                                                       Filed Concurrently Herewith:
                                      18
                                                                                       1. Memorandum of Points and
                                      19                                               Authorities in Support Thereof
                                                                                       2. Request for Judicial Notice
                                      20                                               3. [Proposed] Order
                                      21                                               First Amended Complaint Filed:
                                      22                                               February 15, 2021

                                      23
                                      24         TO THE COURT, TO ALL PARTIES AND TO THEIR ATTORNEYS
                                      25   OF RECORD:
                                      26         PLEASE TAKE NOTICE that on a date determined by the court when this
                                      27   matter may be heard before the Honorable Valerie B. Fairbank of the above-
                                      28   entitled court located at 350 West First Street, Los Angeles, CA 90012, Defendants

                                                                           -1-
                                                         NOTICE OF MOTION AND MOTION TO DISMISS
                               Case 2:20-cv-08223-VBF-PVC Document 34 Filed 03/10/21 Page 2 of 2 Page ID #:364



                                         1   Tri-Vin Imports, Inc. (“Tri-Vin”) and Bracus Imports LLC (“Bracus”) (collectively
                                         2   “Defendants”), by and through their counsel, will and hereby do respectfully move
                                         3   this Honorable Court pursuant to Federal Rules of Civil Procedure 12(b)(6) and
                                         4   12(b)(7), for an order dismissing Plaintiff Vampire Family Brands, LLC’s (“VFB”)
                                         5   First Amended Complaint for Damages for failure to state a claim or, alternatively,
                                         6   for failure to join an indispensable party under Rule 19.
                                         7         This motion is based upon this notice of motion, and motion, Defendants’
                                         8   brief in support thereof, all other papers submitted and filed with this notice and in
                                         9   reply, the pleadings and papers on file in this action, all matters judicially
                                        10   noticeable and, on such further documentary evidence and oral argument as this
                                        11   Court may allow at the hearing.
  Gordon Rees Scully Mansukhani, LLP
    633 West Fifth Street, 52nd Floor




                                        12         This motion is made following the conference of counsel pursuant to L.R. 7-
        Los Angeles, CA 90071




                                        13   3, which took place on February 22, 2021, via written correspondence and
                                        14   continued on February 23, 2021, telephonically.
                                        15                                               Respectfully submitted,
                                        16   Dated: March 10, 2021                       GORDON REES SCULLY
                                                                                         MANSUKHANI, LLP
                                        17
                                                                                               /s/ Craig J. Mariam
                                        18
                                                                                         By:
                                        19                                                     Craig J. Mariam
                                                                                               Dinesh Joshi
                                        20                                                     Attorneys for Defendants
                                                                                               TRI-VIN IMPORTS, INC.
                                        21                                                     and BRACUS IMPORTS LLC
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
1225042/56980055v.1


                                                                              -2-
                                                            NOTICE OF MOTION AND MOTION TO DISMISS
